DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	This action is responsive to communications: Amendment & Request for Reconsideration, filed on 05/16/2022.   This action is made FINAL.

2.	Claims 1-20 are pending in the case.  Claims 1, 10 and 17 are independent claims.  Claims 7-10, and 17 have been amended.



Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 

Applicant argues (claim 1) the claim distinguishes over the prior art as Sapienza fails to disclose computing quality information about the persistent coordinate frame, wherein the quality information indicates positional uncertainty of virtual content rendered based, at least in part, on a position specified with respect to the persistent coordinate frame.

In responses, Sapienza discloses the quality of an AR experience is enhanced by providing AR content based on a stable and accurate world understanding of the operating environment (Para 75).  Sapienza discloses providing output of tracked environment features to a visual inertial simulation location and mapping (SLAM) pipeline (Para 94), which outputs pose data (Para 95).  The robustness, a metric of confidence, of the SLAM pipeline indicates the SLAM pipeline data is sufficient to generate an accurate world understanding (Para 96).  Calculated values of pose and position output by the SLAM pipeline are compared to identify parameters associated with error in the output (Para 111, 112).  Thus, the variance of positional errors and/or enhanced confidence of accurate position correlates to computed quality information.  Additionally, the output of the SLAM pipeline is used to smooth out low level variations in positions of object representations between combined local maps to generate a world understanding of the operating environment based on persistent and confidently identified trends (Para 174, 175, 204, 215).  Thus, Sapienza discloses computing quality information about the persistent coordinate frame, wherein the quality information indicates positional uncertainty of virtual content rendered based, at least in part, on a position specified with respect to the persistent coordinate frame.
 
Applicant argues (claim 10) Sapienza fails to disclose the persistent coordinate frame information has associated therewith… a quality metric.

In response, the above response to Applicant’s Remarks of features of claim 1 apply herein.  Therefore, Sapienza discloses the persistent coordinate frame information has associated therewith… a quality metric.

Applicant argues (claim 17) Sapienza fails to disclose computing quality information about a second pose based, at least in part, on the first pose and a transformation relating the coordinate frame of the map to a coordinate frame local to the portable device, wherein the quality information indicates a probability that the positional error in the second pose is less than a threshold.

In response, the above response to Applicant’s Remarks of features of claim 1 apply herein.  Therefore, Sapienza discloses computing quality information about a second pose based, at least in part, on the first pose and a transformation relating the coordinate frame of the map to a coordinate frame local to the portable device, wherein the quality information indicates a probability that the positional error in the second pose is less than a threshold.


Applicant argues the dependent claims are allowable based on dependency from an allowable base claim.

In response, the dependent claims are not allowable based on dependency from respectively rejected base claims.

	To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).

The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michael Sapienza et al., US 2019/0355169.


Independent claim 1, Sapienza discloses a method of operating an electronic system to render virtual content in a 3D environment comprising a portable device, the method comprising, with one or more processors:

localizing the portable device in the 3D environment based, at least in part, on stored spatial information about the 3D environment (i.e. determine device position based on visual data used to generate world understanding – Para 90; world understanding references a map of features in an environment – Para 75); 

obtaining persistent coordinate frame information from the stored spatial information about the 3D environment based, at least in part, on the localization of the portable device in the 3D environment, wherein the obtained persistent coordinate frame information comprises a transformation between a coordinate frame local to the portable device and a persistent coordinate frame (i.e. using local pose data to perform a transformation mapping the coordinate systems of local maps to a global map – Para 213, 214); and 

computing quality information about the persistent coordinate frame, wherein the quality information indicates positional uncertainty of virtual content rendered based, at least in part, on a position specified with respect to the persistent coordinate frame, the transformation, and the coordinate frame local to the portable device (i.e. generate world understanding, which is used to determine positional behavior of objects – Para 75, 76 -, using the position and pose of the mobile device – Para 90 - and updates from a global sematic map formed based on a transformation mapping of the coordinate systems of local maps – Para 213, 214).  


  
Claim 2, Sapienza discloses the method of claim 1, comprising: rendering a virtual object on a display of the portable device at a location determined, at least in part, based on the persistent coordinate frame and the computed quality information about the persistent coordinate frame (i.e. set position of AR content based on world understanding – Para 163 – and updates from a global sematic map – Para 213).  


Claim 3, Sapienza discloses the method of claim 1, wherein the computed quality information about the persistent coordinate frame provided to the portable device comprises a probability that the deviation, in at least one degree of freedom, between: (i) the distance between a physical feature in the 3D environment associated with the persistent coordinate frame and a position of the virtual content rendered based on the transformation, a position specified with respect to the persistent coordinate frame, and the coordinate frame local to the portable device; and (ii) the distance between the physical feature in the 3D environment associated with the persistent coordinate frame as expressed in the persistent coordinate frame and the position of the virtual content specified with respect to the persistent coordinate frame is under a threshold amount (i.e. using the position and pose of the mobile device – Para 90 - and updates from a global sematic map formed based on a transformation mapping of the coordinate systems of local maps – Para 213, 214; the quality indicates a geographical boundary that limits the distance for positioning virtual content – Para 74, 75).  




Claim 4, Sapienza discloses the method of claim 1, wherein the computed quality information about the persistent coordinate frame perceived by the portable device indicates an upper bounding positional error of the virtual content when rendered by the portable device (i.e. the quality indicates a geographical boundary that limits positioning of virtual content – Para 74, 75).  




Claim 5, Sapienza discloses the method of claim 1, wherein: the stored spatial information is a canonical map stored remotely to the portable device (i.e. global semantic map is updated on a cloud computing platform – Para 208).



Claim 6, Sapienza discloses the method of claim 1, wherein: the portable device comprises a first portable device comprising a first processor of the one or more processors (i.e. a first mobile device – Fig. 25 “2501”); the electronic system further comprises a second portable device comprising a second processor of the one or more processors (i.e. a second mobile device – Fig. 25 “2551”); wherein the second processor of the second portable device: obtains the persistent coordinate frame (i.e. groups of mobile platforms receive updates of positional and dimensional coordinates – Para 213); obtains quality information about the persistent coordinate frame in a view of the second portable device (i.e. generate world understanding, which is used to determine positional behavior of objects– Para 
75, 76 -, using the position and pose of the mobile device – Para 90 - and updates from a global sematic map formed based on a transformation mapping of the coordinate systems of local maps – Para 213, 214); and renders the virtual object on a display of the second portable device simultaneously showing changes to the virtual object made through the first portable device (i.e. smooth variations in geometric primitive positions – Para 215; and position AR content/assets based on the same global semantic map – Para 237).



Claim 8, Sapienza discloses the method of claim 1, wherein: the coordinate frame local to the portable device comprises a pose of the portable device within a tracking map of the portable device (i.e. device pose within image space define device position – Para 112); and computing quality information about the persistent coordinate frame comprises: determining an uncertainty in the pose of the portable device within the tracking map (i.e. correcting the offset in viewing position between sensed image data – Para 105, 112); and aggregating the uncertainty in the pose of the portable device within the tracking map with one or more sources of positional uncertainty (i.e. align multiple sensed feature tracks in the image space – Para 103-105).




Independent claim 10, Sapienza discloses a portable electronic system, comprising: one or more sensors configured to capture information about a three-dimensional (3D) environment, the captured information comprising a plurality of images (i.e. plural vision sensors capture the field of view – Para 63); and at least one processor (i.e. main processor – Fig. 1 “140”) configured to execute computer executable instructions to render virtual content in the 3D environment (i.e. the main processor executes applications – Para 58 – such as AR applications – Para 54, Fig. 25), wherein the computer executable instructions further comprise instructions for: forming at least one set of feature information from the plurality of images (i.e. visual inertial SLAM pipeline receive image frames and generate/receive features – Para 220); obtaining persistent coordinate frame information, wherein the persistent coordinate frame information has associated therewith feature information matching the at least one set of feature information and a quality metric (i.e. using local pose data to perform a transformation mapping the coordinate systems of local maps to a global map – Para 213, 214, 222); and selectively, based at least in part of the quality metric, rendering using the persistent coordinate frame information a virtual object on a display of the portable device at a location specified relative to a persistent coordinate frame (i.e. output of the visual inertial SLAM pipeline provides display of AR content – Para 222; Fig. 3 “340”; Fig. 25).  



Claim 11, Sapienza discloses the portable electronic system of claim 10, wherein selectively, based at least in part of the quality metric, rendering using the persistent coordinate frame information the virtual object on the display of the portable device comprises enlarging at least a portion of the virtual object (i.e. determine positional behavior of objects, such that objects grow – Para 75, 76).  



Claim 12, Sapienza the portable electronic system of claim 10, wherein selectively, based at least in part of the quality metric, rendering using the persistent coordinate frame information the virtual object on the display of the portable device comprises reducing resolution of at least a portion of the virtual object (i.e. determine positional behavior of objects, such that objects grow as users move toward them inherently teaches objects are minimized in size based on increased distance from a user – Para 75, 76, 170).  



Claim 13, Sapienza discloses the portable electronic system of claim 10, wherein selectively, based at least in part of the quality metric, rendering using the persistent coordinate frame information the virtual object on the display of the portable device comprises foregoing rendering at least a portion of the virtual object (i.e. the AR experience is geographically bounded such that AR content is limited to being viewed within the geographical boundary, which inherently teaches that AR content is not viewable when a device is outside the geographical boundary – Para 76, 215). 



Claim 14, Sapienza discloses the portable electronic system of claim 10, wherein selectively, based at least in part of the quality metric, rendering using the persistent coordinate frame information the virtual object on the display of the portable device comprises preventing sharing of virtual content with a second portable electronic device (i.e. the AR experience is geographically bounded such that AR content is limited to being viewed within the geographical boundary, which inherently teaches that AR content is not viewable when a device is outside the geographical boundary – Para 76).  



Claim 15, Sapienza discloses the portable electronic system of claim 10, wherein: the quality metric has an inverse relationship with a distance between the portable electronic system and the persistent coordinate frame (i.e. the AR experience is geographically bounded such that AR content is limited to being viewed within the geographical boundary, which inherently teaches the poor quality of AR experience when a device is outside the geographical boundary and improved quality of AR experience when a device is within the geographical boundary – Para 76).  



Claim 16, Sapienza discloses the portable electronic system of claim 10, wherein: the quality metric indicates a zero probability when a distance between the portable electronic system and the persistent coordinate frame is above a threshold distance (i.e. the AR experience is geographically bounded such that AR content is limited to being viewed within the geographical boundary, which inherently teaches the poor quality of AR experience when a device is outside the geographical boundary – Para 76).  


Independent claim 17, Sapienza discloses a computing environment for a cross reality system, the computing environment comprising: a database storing a plurality of maps (i.e. server stores semantic maps – Para 66), wherein each map comprises information representing regions of a 3D environment (i.e. the maps are of an operating environment on individual platforms/devices – Para 204); non-transitory computer storage media storing computer-executable instructions that, 187ML-0842USAttorney Docket No.: Ml450.70034US01 when executed by at least one processor in the computing environment (i.e. processor executes instructions in memory – Para 68 – to execute applications – Para 58): localizing a portable device in a map in the database (i.e. associated each mobile platform with a global semantic map – Para 204); obtaining a persistent coordinate frame from the map based, at least in part, on the localization of the portable device in the map, the persistent coordinate frame comprising a first pose relative to a coordinate frame of the map (i.e. using local pose data to perform a transformation mapping the coordinate systems of local maps to a global map – Para 213, 214) and a second pose relative to a coordinate frame local to the portable , device (i.e. a global map comprised of environment data from local sematic maps - Para 14, 204 – that have variations in positions of object representations – Para 174-176, 204, 215); and computing quality information about a second pose based, at least in part, on the first pose (i.e. quality of accurate AR content positioning is determined based on association of semantic maps of multiple mobile platforms – Para 164) and a transformation relating the coordinate frame of the map to a coordinate frame local to the portable device, wherein the quality information indicates a probability that the positional error in the second pose is less than a threshold (i.e. using the position and pose of the mobile device – Para 90 - and updates from a global sematic map formed based on a transformation mapping of the coordinate systems of local maps – Para 213, 214; the quality indicates a geographical boundary that limits positioning of virtual content – Para 74, 75).  




Claim 18, Sapienza discloses the computing environment of claim 17, wherein: the quality information about the second pose is computed based, at least in part, on quality information about the persistent coordinate frame in the map (i.e. generate world understanding, which is used to determine positional behavior of objects – Para 75, 76 -, using the position and pose of the mobile device – Para 90 - and updates from a global sematic map formed based on a transformation mapping of the coordinate systems of local maps – Para 213, 214).  



Claim 19, Sapienza discloses the computing environment of claim 17, wherein: the quality information about the second pose is computed based, at least in part, on quality information about the localization of the portable device in the map (i.e. generate world understanding, which is used to determine positional behavior of objects – Para 75, 76 -, using the position and pose of the mobile device – Para 90 - and updates from a global sematic map formed based on a transformation mapping of the coordinate systems of local maps – Para 213, 214).  



Claim 20, Sapienza discloses the computing environment of claim 17, wherein: the quality information about the second pose is computed based, at least in part, on quality information about a tracking map computed by the portable device (i.e. quality of the experience is based on positional behavior – Para 75; values of pose and position enable identification of error in the output of the visual inertial SLAM pipeline – Para 112).


Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619